Title: Thomas Jefferson to David Higginbotham, 26 May 1817
From: Jefferson, Thomas
To: Higginbotham, David


          
            Dear Sir
            Monticello
May 26. 17.
          
          Yours of the 20th is recieved. I had never thought of selling my lots in Beverly town, but to pay a debt, I will do it, on terms rigorously just, that is to say, for first cost and compound interest on it to this day; rating interest at 5. p.c. till 1797. when it was raised by law, and at 6. p.c. for the then amount to the present day. mine are the lots No 57. 107. 108. and 151. they are generally 215. f 10 I square, but 151. is the ferry lot and extends on the river 431 f–8. I it’s depth from the bank being small. my father paid for each of them June 5. 1751. a doubloon or ₤4–6 equal to 14⅓ Dollars. the titles to all these lots depends depend I believe on an authenticated plan of the town, with the names of the proprietors written in their respective lots, now in my possession. I have heard that the record of it was destroyed by the British while in possession of Richmond. the present amount of the prices of the lots to be paid by a credit in your account against me.
          The destruction of the wheat in this neighborhood by the fly is entirely unparalleled. Burnley says that some of yours will lose only one third, other parts of it two thirds, & one the whole. you will make about half a crop. this is about the expectation as to mine. but much depends on the weather. we have just had a fine rain, which has cleared up warm. if good growing weather continues it will help us much. I salute you with friendship & respect.
          Th: Jefferson
        